CLARK, Circuit Judge
(dissenting).
My view of this case is along a line not discussed in the opinion — one which, it seems to me, clearly requires us to give effect to the unquestioned intention of the deceased. Shortly stated, it is that a valid assignment of title to personal property is good without formal delivery of the property itself. There can be no question —for it is too well settled — that a deed of gift is as valid as a gift by tradition; this law is as thoroughly recognized in New York as elsewhere. Ham v. Van *709Orden, 84 N.Y. 257; Johnson v. Williams, 63 How.Prac. 233; Matson v. Abbey, 70 Hun 475, 24 N.Y.S. 284; Sylvain v. Page, 84 Mont. 424, 276 P. 16, 63 A.L.R. 528, with annotation, 537, 541, 545; Chase Nat. Bank v. Sayles, 1 Cir., 11 F.2d 948, 48 A.L.R. 207, certiorari denied 273 U.S. 708, 47 S.Ct. 99, 71 L.Ed. 851; 6 Fordham L. Rev. 106, 119-121; Williston on Contracts, Rev.Ed. § 438B. Indeed, there are New York cases according the same effect to an informal writing not under seal. McGavic v. Cossum, 72 App.Div. 35, 76 N.Y.S. 305; Matter of Cohn, 187 App.Div. 392, 176 N.Y.S. 225, and other cases cited in 6 Fordham L.Rev. 120; cf. Williston, op. cit. supra. And the recent session of the Legislature, which made the seal without legal effect, also made an assignment irrevocable though made without consideration. N.Y.Laws 1941, c. 330, Personal Property Law § 33(4); 26 Corn.L.Q. 692-698; 41 Col.L.Rev. 849.
Now deeds of assignment of the mortgages, made with clear donative intent, delivered to the attorney to be recorded and by him recorded, would seem to me exactly within this principle. Compare In re Dunne’s Will, 136 Misc. 250, 240 N.Y.S. 845; Davin v. Isman, 228 N.Y. 1, 126 N.E. 257. Of course, there must be something to show that the deceased intended the assignments to be presently operative, Wadd v. Hazelton, 137 N.Y. 215, 33 N.E. 143, 21 L.R.A. 693, 33 Am.St.Rep. 707; but to the presumption of delivery of the deeds which recording gives, Sweetland v. Buell, 164 N.Y. 541, 552, 58 N.E. 663, 79 Am.St.Rep. 676; 16 Am.Jur. 513-515, must be added the evidence of the attorney, the daughter’s authorization to collect the rents, and the later recognition of the transfers by the parties — all sustaining the trial court’s finding that an immediate gift was planned and carried out by delivery of the assignments. Speaker v. Keating, D.C.E.D.N.Y., 36 F.Supp. 556. Return of the deeds and the bonds to the deceased after the recording had no effect upon the transfers thus already perfected; but it was the most natural course, since the deceased was to collect the rents and be in charge of the property. It would have been out of the ordinary to have then sent them to the non-resident daughter, who was not to be in charge.
Hence the requirements of the law seem to me amply fulfilled, as the long-experienced lawyer and ex-judge who superintended the transaction thought. The cases stating the usual requirement of delivery of chattels are therefore not directly applicable. Nor is Viggiani v. Favata, 257 App.Div. 346, 13 N.Y.S.2d 353, opposed. There a property owner, paying off a mortgage, had the mortgagee assign it to one F. without the latter’s knowledge; six years later he caused F. to assign it to plaintiff, apparently without plaintiff’s knowledge; and he died possessed of the documents which he had had recorded. The only evidence of intent was his direction to his lawyer two months before his death to give the documents to plaintiff at his death. Thus an absence of any present intent was shown; and whatever presumption there was from recording— the only evidence of delivery — was clearly negatived. Here we have both intent and delivery to Christmann for the purpose of making the intent effective. The acts done were such as to satisfy the prime reason for requiring formalities as to gifts —to prevent fraud and mistake by evidence other than parol. Matter of Cohn, supra; 6 Fordham L.Rev. 121. If they were insufficient, I do not see what the lawyer could have suggested to the deceased — who relied on him to arrange for a legally effective gift — which would the better have carried out her purpose. I think the district judge was right.